 
Exhibit 10.1
 
DEBT RESTRUCTURING AGREEMENT
 
THIS DEBT RESTRUCTURING AGREEMENT (the “Agreement”) is made and entered into
effective as of March 26, 2019 (“Effective Date”), by and among Friendable,
Inc., (the “Company”), Fan Pass, Inc. (“Fan Pass”), Robert A. Rositano Jr.
(“Robert Rositano”), Dean Rositano (“Dean Rositano”), Frank Garcia (“Garcia”),
Checkmate Mobile, Inc. (“Checkmate”), Alpha Capital Anstalt (“Alpha”), Coventry
Enterprises, LLC (“Coventry”), Palladium Capital Advisors, LLC (“Palladium”),
EMA Financial, LLC (“EMA”), Michael Finkelstein (“Finkelstein”), and Barbara R.
Mittman (“Mittman”) . Robert Rositano, Dean Rositano, Garcia and Checkmate,
collectively, (the “Company Principals”). Alpha, Coventry, Palladium, EMA,
Finkelstein, and Mittman are each a “Holder” and collectively, the “Holders.”
 
WITNESSETH:
 
WHEREAS, from February 17, 2015 to January 1, 2019, the Company issued
convertible instruments (each convertible instrument a “Note” and collectively
the “Notes”) convertible into shares of the Company’s common stock, issuable
upon conversion of the Note(s) (the “Common Stock” or “Shares”) to the Holders
in the amounts set forth on Schedule A hereto (the Notes, and the Shares, and
Common Stock, are collectively, the “Securities”) of which the Note dated July
21, 2017 was amended pursuant to Allonges through August 14, 2018; and
 
WHEREAS, the Company, Company Principals, and Holders wish to restructure the
outstanding convertible debt represented by the Notes, with no additional
consideration being furnished to the Company; and
 
WHEREAS, pursuant to a securities purchase agreement entered into on or about
June 26, 2018 by the Holders and Fan Pass (the “Fan Pass SPA”), Fan Pass was to
have issued to both the Holders, and to the Company Principals common stock of
Fan Pass (“Fan Pass Common Stock”), Series A Preferred Stock of Fan Pass (“Fan
Pass Series A Preferred Stock”) and Series B Preferred Stock of Fan Pass (“Fan
Pass Series B Preferred Stock”) as further described on Schedule B hereto.
However, no Fan Pass Common Stock, Fan Pass Series A Preferred Stock or Fan Pass
Series B Preferred Stock was ever issued to the Holders or the Company
Principals; and
 
WHEREAS, Fan Pass, Company Principals and Holders wish to terminate the Fan Pass
SPA, with no additional consideration being furnished to the Company or Fan
Pass; and
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and in reliance on Section 3(a)(9) of the Securities Act, the
Company desires to exchange with the Holders, and the Holders desire to exchange
with the Company the Notes in consideration for shares of the Company’s Common
Stock, without any additional consideration being furnished.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements set forth herein, and other good and valuable consideration, receipt
of which is hereby acknowledged, the parties hereto agree as follows:
 
 
1.
In addition to the other conditions required for Closing (as defined below) set
out in Section 3 below Company must perform of all of the conditions set forth
in this Section 1 below (collectively, the “Company’s Obligations”):

 
1

 
 
Not later than ten (10) business days from the full execution of this Agreement
by all the parties to this Agreement the Company shall file for a reverse split
of its Common Stock and subject to FINRA process and approval, complete all
actions necessary to deem the reverse split effective. The reverse split ratio
will be determined based on the Company’s share price on the day it is filed and
will reflect a ratio that shall achieve a per share price of its Common Stock of
not less than $1.00 (“Reverse Stock Split”).
 


a)
The Company will continue to be subject to the reporting obligations pursuant to
Section 12(g) of the Securities Exchange Act of 1934 (“Exchange Act”) and not be
classified as a shell as that term is employed in Rule 144 under the Securities
Act of 1933, as amended.

 


b)
The Company will continue to timely file all of its periodic reports required
pursuant to the Exchange Act.

 


c)
The Company’s vendors and employees shall have written off a minimum of
$1,000,000 in current debt and as set forth on Schedule C.

 


d)
The Company shall continue to comply with all obligations and requirements under
the terms of the Notes including but not limited to honoring notices of
conversions submitted by any Holder from any time from time to time.

 


e)
On or before ten (10) business days following the full execution of this
Agreement by all parties, the Company will officially withdraw its Schedule 14C
filed with the Securities and Exchange Commission (the “Commission”) on July 18,
2018.

 
 
g)
On or before December 31, 2019, the Company will close on a share offering of a
minimum of $400,000 at a purchase price of not less than $0.20 per share (post
reverse split, and if such purchase is closed prior to the effectuation of the
reverse stock split such purchase price shall be adjusted to pre-split numbers)
of the Company’s common stock (the “Offering”), which such common stock will not
at any time be granted anti-dilution/reset protections after their purchase, and
in which purchasers of Company’s common stock shall be subject to monthly
trading restrictions which prohibits directly or indirectly, offers for sale,
selling, assigning, pledging, issuing, distributing, granting of any option, or
entering into any contract for sale of or otherwise disposing of more than 20%
of the Company’s share trading volume reported on Bloomberg as described in
certain agreements (“Leakout Agreements”) which all purchasers to the Offering
will be required to enter into prior to the closing of the Offering.

 


h)
Each of the Holders may elect at each such Holder’s sole discretion, and Company
will comply with any such action, to either, both or neither of the following:
on the 120th and the 240th day following the Company’s completion of the Reverse
Stock Split described in Section 1(a) above (each such 120th and 240th day, a
“Reset Date”) but prior to the Closing Date to convert any and/or all Note(s) in
part or in to held by such Holder, and pursuant to Section 2(b) below, to the
lower of (i) 75% of the closing bid price for the Common Stock on such
respective Reset Date, or (ii) the VWAP for the Company’s Common Stock for the 7
trading days immediately preceding and including such respective Reset Date
described above (each a “Reset”). On each Reset Date, the Company will issue to
such Holder who exercises a Reset the number of shares of Common Stock
correlating to such dollar value of such Holder’s Note(s) or portion of the
Note(s) being converted at the Reset.

 
2

 
 


i)
The above-described Resets as well as the mandatory conversion of Holders’ Notes
as described in Section 2(a) below will be subject to a beneficial ownership
limitation described in a rights to shares agreement entered into between the
Company and each Holder on the date hereof in the form annexed hereto as Exhibit
D and made a part hereof (“Rights to Shares Agreement”).

 


j)
The Company shall deliver the executed Agreement to the office of Grushko &
Mittman, PC as well as any other signed agreements required by the any of the
Holders in connection with the transactions contemplated by this Agreement.

 
2.            Closing: Subject to the conditions set forth below, the closing of
the Debt Restructuring (defined herein) shall take place at the offices of
Grushko & Mittman, P.C. at such time as the Company’s Obligations and such other
terms and obligations as required by this Agreement have been met in full (the
“Closing”), or at such other time and place as the Company and Holders mutually
agree in writing (the “Closing Date”). As of a condition of Closing, and in no
event later than ten (10) business days of the Effective Date of this Agreement
(“Execution Deadline”) each party hereto shall have signed this Agreement and
such signed signature pages shall be collected by and held in escrow by Grushko
& Mittman, PC to be returned to each party hereto if not received by the
Execution Deadline. At the Closing, the following mandatory events shall
automatically occur (such mandatory events provided in this Section 2, shall be
referred to as the “Debt Restructuring”). Provided all of the Company’s
obligations described in this Agreement have been fully complied with, each of
the parties hereto agree to the following Debt Restructuring terms and
conditions:
 


a)
A mandatory conversion of Holders’ Notes into the Company’s Common Stock in the
post-split amounts as set forth on Schedule A hereto.

 


b)
Trading Volume Restrictions – Commencing on the date of this Agreement and
ending on July 30, 2020, each of the parties hereto agree to the following sale
restrictions in any given calendar month as calculated on the last day of each
preceding 30-day period thereto:

 
 
(i)
Palladium may sell up to 5% of the Company’s outstanding shares (post-split)
beneficially owned by it.

 
 
(ii)
Finkelstein may sell up to 5% of the Company’s outstanding shares (post-split)
beneficially owned by him.

 
 
(iii)
Mittman may sell up to 5% of the Company’s outstanding shares (post-split)
beneficially owned by her.

 
 
(iv)
Coventry may sell up to 10% of the Company’s outstanding shares (post-split)
beneficially owned by it.

 
 
(v)
Alpha may sell up to 25% of the Company’s outstanding shares (post-split)
beneficially owned by it.

 
 
(vi)
EMA may sell up to 15% of the Company’s outstanding shares (post-split)
beneficially owned by it.

 


c)
Upon full compliance by the Company with all of its obligations described in
this Agreement, the Holders will release to the Company such Holders’ security
interest in Fan Pass.

 


d)
Upon full compliance by the Company with all of its obligations described in
this Agreement the Company will have cancelled all Fan Pass issuances (if any)
and will be the owner of 100% of Fan Pass.

 
3

 
 
Failure by the Company to abide by all the terms and conditions set forth in
this Agreement, and/or breach by the Company of any representation, warranty, or
covenant made herein shall render the Agreement null and void and each Holder
shall automatically be entitled to all of its rights, and privileges under their
respective Notes.
 
4.            Representations and Warranties of the Company and Fan Pass. Each
of the Company and Fan Pass hereby represents and warrants to Holders that:
 
4.1          Organization, Good Standing and Qualification. Each of the Company
and Fan Pass are corporations duly organized, validly existing and in good
standing under the laws of the State of Nevada. Each of the Company and Fan Pass
are duly qualified to transact business and are in good standing in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on their businesses or properties.
 
4.2          Authorization. All corporate action on the part of each of the
Company, Fan Pass, their officers, directors and stockholders necessary for the
authorization, execution and delivery of this Agreement, the performance of all
obligations of the Company and Fan Pass hereunder, and the issuances pursuant to
this Agreement have been given on or prior to the date hereof.
 
4.3          Valid Issuance of the Shares. The Shares when issued and delivered
in accordance with the terms of this Agreement will be duly and validly issued,
fully paid and nonassessable.
 
4.4          Compliance with Laws. Except as set forth in the reports filed by
the Company under the Exchange Act with the Securities and Exchange Commission
in the twelve (12) months preceding the date hereof, the Company has not
violated any law or any governmental regulation or requirement which violation
has had or would reasonably be expected to have a material adverse effect on its
business, and the Company has not received written notice of any such violation.
 
4.5          Consents; Waivers. No consent, waiver, approval or authority of any
nature, or other formal action, by any person, not already obtained, is required
in connection with the execution and delivery of this Agreement by the Company
and Fan Pass or the consummation by the Company and Fan Pass of the transactions
provided for herein and therein.
 
4.6          Acknowledgment Regarding Holder’s Purchase of the Shares. The
Company and Fan Pass acknowledge and agree that each of the Holders are acting
solely in the capacity of an arm’s length Holder with respect to this Agreement
and the transactions contemplated hereby and thereby. The Company and Fan Pass
further acknowledge that none of the Holders are acting as a financial advisor
or fiduciary of the Company and/or Fan Pass (or in any similar capacity) with
respect to this Agreement and the transactions contemplated hereby and thereby.
Each of the Company and Fan Pass further represents to each Holder that the
Company’s and Fan Pass’s decision to enter into this Agreement has been based
solely on the independent evaluation by the Company, Fan Pass and their
representatives.
 
4

 
 
4.7          No Group. The Company acknowledges that, to the Company’s
knowledge, each of the Holders is acting independently in connection with this
Agreement and the transactions contemplated hereby, and is not acting as part of
a “group” as such term is defined under Section 13(d) of the Securities Act and
the rules and regulations promulgated thereunder.
 
4.8          Validity; Enforcement; No Conflicts. This Agreement has been duly
and validly authorized, executed and delivered on behalf of the Company and Fan
Pass and shall constitute the legal, valid and binding obligations of the
Company and Fan Pass enforceable against the Company and Fan Pass in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Company and Fan Pass of
this Agreement to which the Company and Fan Pass are parties and the
consummation by the Company and Fan Pass of the transactions contemplated hereby
and thereby will not: (i) result in a violation of the organizational documents
of the Company or Fan Pass, or (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company and
Fan Pass are parties or by which they are bound, or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities or “blue sky” laws) applicable to the Company and Fan Pass,
except in the case of clause (ii) above, for such conflicts, defaults or rights
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of the Company and Fan Pass to
perform their obligations hereunder.
 
4.9          Disclosure. The Company and Fan Pass confirm that neither they nor
any other person acting on their behalf have provided the Holders or their
agents or counsel with any information that constitutes or could reasonably be
expected to constitute material, nonpublic information. The Company and Fan Pass
understand and confirm that the Holders will rely on the foregoing
representations in effecting transactions in the Securities.
 
4.10        No Consideration Paid. No commission or other remuneration has been
paid by any Holder (or any of its agents or affiliates) to the Company or Fan
Pass related to this Agreement.
 
4.11        Outstanding Debt. The Company and Fan Pass confirm that Schedule A
represents the complete list of all Company and Fan Pass debt, and Notes
outstanding. The Company and Fan Pass confirm that the amounts reflected in
Schedule A reflect the original principal outstanding under those Notes as of
the date hereof, and does not reflect any fees, penalties, default interest,
default sums, liquidated damages, etc.
 
4.12        No Governmental Review. No United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the Securities nor have such authorities passed upon or endorsed the merits
of the Securities.
 
5.            Representations and Warranties of the Holder. Each Holder hereby
represents, warrants and covenants that:
 
5.1          Authorization. The Holder has full power and authority to enter
into this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, and the consummation of the
transactions contemplated hereby.
 
5

 
 
5.2          Accredited Holder Status; Investment Experience. The Holder is an
“Accredited Investor” as that term is defined in Rule 501(a) of Regulation D.
The Holder can bear the economic risks of its investment in the Securities which
were made prior to the date hereof.
 
5.3          Reliance on Exemptions. The Holder understands that the Securities
are being offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein in order to
determine the availability of such exemptions and the eligibility of the Holder
to acquire the Securities.
 
5.4           [Intentionally Omitted].
 
5.5           [Intentionally Omitted].
 
5.6          Validity; Enforcement; No Conflicts. This Agreement has been duly
and validly authorized, executed and delivered on behalf of the Holder and shall
constitute the legal, valid and binding obligations of the Holder enforceable
against the Holder in accordance with their respective terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies. The execution, delivery and performance by the
Holder of this Agreement and the consummation by the Holder of the transactions
contemplated hereby and thereby will not: (i) result in a violation of the
organizational documents of the Holder or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Holder is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities or
“blue sky” laws) applicable to the Holder, except in the case of clause (ii)
above, for such conflicts, defaults or rights which would not, individually or
in the aggregate, reasonably be expected to have a material adverse effect on
the ability of the Holder to perform its obligations hereunder.
 
5.7          Ownership of the Notes. The Holder owns and holds, beneficially and
of record, the entire right, title, and interest in and to the Note(s) as listed
on Schedule A. The Holder has full power and authority to transfer and dispose
of the Notes to the Company free and clear of any right or Lien (as defined
below). Other than the transactions contemplated by this Agreement, there is no
outstanding vote, plan, pending proposal, or other right, of any Person to
acquire all or any part of the Notes. As used herein, “Liens” shall mean any
security or other property interest or right, claim, lien, pledge, option,
charge, security interest, contingent or conditional sale, or other title claim
or retention agreement, interest or other right or claim of third parties,
whether perfected or not perfected, voluntarily incurred or arising by operation
of law, and including any agreement (other than this Agreement) to grant or
submit to any of the foregoing in the future.
 
5.8          No Consideration Paid. No commission or other remuneration has been
paid by the Holder (or any of its agents or affiliates) to the Company or Fan
Pass in connection with this Agreement.
 
6

 
 
5.9          Transfer or Re-sale. Each Holder understands that (i) the sale or
re-sale of the Securities has not been and is not being registered under the
Securities Act or any applicable state securities laws, and the Securities may
not be transferred unless (a) the Securities are sold pursuant to an effective
registration statement under the Securities Act, (b) the Holder shall have
delivered to the Company, at the cost of the Company, an opinion of counsel that
shall be in form, substance and scope customary for opinions of counsel in
comparable transactions to the effect that the Securities to be sold or
transferred may be sold or transferred pursuant to an exemption from such
registration, which opinion shall be accepted by the Company, (c) the Securities
are sold or transferred to an “affiliate” (as defined in Rule 144)) of the
Holder who agrees to sell or otherwise transfer the Securities only in
accordance with this Section 2(f) and who is an Accredited Holder, or (d) the
Securities are sold pursuant to Rule 144, and the Holder shall have delivered to
the Company, at the cost of the Company, an opinion of counsel that shall be in
form, substance and scope customary for opinions of counsel in corporate
transactions, which opinion shall be accepted by the Company; (ii) any sale of
such Securities made in reliance on Rule 144 may be made only in accordance with
the terms of said Rule 144 and further, if said Rule 144 is not applicable, any
re-sale of such Securities under circumstances in which the seller (or the
person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the
Securities and Exchange Commission thereunder; and (iii) neither the Company nor
any other person is under any obligation to register such Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder (in each case). Notwithstanding the
foregoing or anything else contained herein to the contrary, the Securities may
be pledged as collateral in connection with a bona fide margin account or other
lending arrangement.
 
5.10        Note(s) Balance(s) . Each Holder confirms, and agrees each of its
Notes referenced on Schedule A represents the complete list of and all Notes
outstanding, and represents and warrants that the amounts reflected in Schedule
A do not reflect any fees, penalties, default interest, default sums, liquidated
damages, etc, rather the amounts on Schedule A represent only the current
principal amount of such Notes.
 


6.
Additional Covenants.

 
6.1          Disclosure. The Company shall timely file a Current Report on Form
8-K (collectively, the “8-K Filing”) disclosing the terms of this Agreement with
the Commission. Other than the terms of this Agreement which shall be disclosed
in the Form 8-K filing, the Holders shall not be in possession of any material,
nonpublic information received from the Company or any of its respective
officers, directors, employees or agents, that is not disclosed in the 8-K
Filing.
 
6.2          Listing and Electronic Transfer. The Company shall use its best
efforts to maintain the listing or designation for quotation (as applicable) of
its Common Stock upon each national securities exchange and automated quotation
system on which the Common Stock is currently listed or designated while such
securities are outstanding. The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section 6.2. The Company
agrees to maintain the eligibility of the Common Stock for electronic transfer
through the Depository Trust Company or another established clearing
corporation, including, without limitation, by timely payment of fees to the
Depository Trust Company or such other established clearing corporation in
connection with such electronic transfer.
 
6.3          Tacking. Subject to the truth and accuracy of the Holder’s
representations set forth in Section 5 of this Agreement, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, Common Stock issued in exchange for the Notes will tack back to the
original date of closing and/or funding of the Notes (as applicable) all
pursuant to Rule 144 and the Company agrees not to take a position to the
contrary.
 
7

 
 
6.4          Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the issuance of
the Securities for purposes of the rules and regulations of any Trading Market
such that it would require shareholder approval prior to the closing of such
other transaction unless shareholder approval is obtained before the closing of
such subsequent transaction.
 
6.5          Reservation.
 
(a)       The Company shall maintain a reserve from its duly authorized shares
of Common Stock for issuance pursuant to the terms of the Notes, and this
Agreement in such amounts as may be required to fulfill any and all of its
obligations in full under this Agreement (“Required Minimum Reserves”).
 
(b)       If, on any date following the Closing, the number of authorized but
unissued (and otherwise unreserved) shares of Common Stock is less than the
Required Minimum Reserves on such date, then the Board of Directors shall amend
the Company’s certificate or articles of incorporation to increase the number of
authorized but unissued shares of Common Stock to at least the Required Minimum
Reserves at such time, as soon as possible and in any event not later than the
60th day after such date.
 
6.6          Indemnification of Holder. Subject to the provisions of this
Section 6.6, each of the Company, Fan Pass and Company Principals
(“Indemnifiers”) will indemnify and hold each Holder and its directors,
officers, shareholders, members, partners, employees and agents (and any other
persons with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls such Holder (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, an
“Holder Party” together “Holder Parties”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any such Holder Party may suffer
or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by Indemnifiers, or
(b) any action instituted against the Holder Parties in any capacity, or any of
them or their respective affiliates, by any stockholder of the Company who is
not an affiliate of such Holder Party, with respect to any of the transactions
contemplated by this Agreement (unless such action is based upon a breach of
such Holder Party’s representations, warranties or covenants under this
Agreement or any agreements or understandings such Holder Party may have with
any such stockholder or any violations by such Holder Party of state or federal
securities laws or any conduct by such Holder Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Holder Party in respect of which indemnity may be sought
pursuant to this Agreement, such Holder Party shall promptly notify the
Indemnifiers in writing, and the Indemnifiers shall have the right to assume the
defense thereof with counsel of each of its own choosing reasonably acceptable
to the Holder Party. Any Holder Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Holder Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Indemnifiers in writing, (ii) the Indemnifiers have failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of Indemnifiers and the
position of such Holder Party, in which case Indemnifiers shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
Indemnifiers will not be liable to any Holder Party under this Agreement (y) for
any settlement by a Holder Party effected without the Indemnifiers’ prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Holder Party’s breach of any of the representations,
warranties, covenants or agreements made by such Holder Party in this Agreement.
The indemnification required by this Section 6.6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Holder Party against the Indemnifiers or others and any
liabilities the Indemnifiers may be subject to pursuant to law.
 
8

 
 
6.7          Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by this Agreement, which shall
be disclosed pursuant to Section 6.1, the Company covenants and agrees that
neither it, nor any other person acting on its behalf will provide any Holder or
its agents or counsel with any information that constitutes, or the Company
reasonably believes constitutes, material non-public information, unless prior
thereto such Holder shall have consented to the receipt of such information in
writing and agreed with the Company to keep such information confidential. The
Company understands and confirms that each Holder shall be relying on the
foregoing covenant in effecting transactions in securities of the Company. To
the extent that the Company delivers any material, non-public information to a
Holder without such Holder’s consent, the Company hereby covenants and agrees
that such Holder shall not have any duty of confidentiality to Company, any of
its subsidiaries, or any of their respective officers, directors, agents,
employees or affiliates, or a duty to the Company, and of its subsidiaries or
any of their respective officers, directors, agents, employees or affiliates not
to trade on the basis of, such material, non-public information, provided that
the Holder shall remain subject to applicable law. To the extent that any notice
provided pursuant to this Agreement constitutes, or contains material,
non-public information regarding the Company or any subsidiaries, the Company
shall simultaneously file such notice with the Commission pursuant to a Current
Report on Form 8-K. The Company understands and confirms that each Holder shall
be relying on the foregoing covenant in effecting transactions in Securities of
the Company.
 
6.8          Shareholder Rights Plan. No claim will be made or enforced by the
Company or Fan Pass or, with the consent of the Company, or any other person,
that any Holder is an “Acquiring Person” under any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or similar anti-takeover plan or arrangement in effect or hereafter
adopted by the Company or Fan Pass, or that any Holder could be deemed to
trigger the provisions of any such plan or arrangement, by virtue of receiving
the Securities under this Agreement or under any other agreement between the
Company or Fan Pass and the Holder.
 
6.9          Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent to issue certificates, registered in the name
of the Holder or its nominee, for the Shares in such amounts as specified from
time to time by the Holder to the Company in accordance with the terms thereof
(the “Irrevocable Transfer Agent Instructions”) . In the event that the Company
proposes to replace its transfer agent, the Company shall provide, prior to the
effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the this Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Company. Prior to registration of the Shares under the Securities Act or the
date on which the Shares may be sold pursuant to Rule 144 without any
restriction as to the number of Shares as of a particular date that can then be
immediately sold, all such certificates shall bear a restrictive legend. The
Company warrants that: (i) no instruction other than the Irrevocable Transfer
Agent Instructions referred to in this Section, and stop transfer instructions
to give effect to Section 6.9 hereof (in the case of the Shares, prior to
registration of the Shares under the Securities Act or the date on which the
Shares may be sold pursuant to Rule 144 without any restriction as to the number
of Securities as of a particular date that can then be immediately sold), will
be given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement; (ii) it will not direct its transfer
agent not to transfer or delay, impair, and/or hinder its transfer agent in
transferring (or issuing) (electronically or in certificated form) any
certificate for Shares to be issued to the Holder as and when required by this
Agreement; and (iii) it will not fail to remove (or directs its transfer agent
not to remove or impairs, delays, and/or hinders its transfer agent from
removing) any restrictive legend (or to withdraw any stop transfer instructions
in respect thereof) on any certificate for any Shares issued to the Holder upon
exercise of or otherwise pursuant to this Agreement. Nothing in this Section
shall affect in any way the Holder’s obligations to comply with all applicable
prospectus delivery requirements, if any, upon re-sale of the Shares. If the
Holder provides the Company, at the cost of the Company, with (i) an opinion of
counsel in form, substance and scope customary for opinions in comparable
transactions, to the effect that a public sale or transfer of such Shares may be
made without registration under the Securities Act and such sale or transfer is
effected or (ii) the Holder provides reasonable assurances that the Shares can
be sold pursuant to Rule 144, the Company shall permit the transfer and promptly
instruct its transfer agent to issue one or more certificates, free from
restrictive legend, in such name and in such denominations as specified by the
Holder. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transactions contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section may be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section, that the Holder shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate transfer, without the necessity
of showing economic loss and without any bond or other security being required.
 
9

 
 
6.10        Maintenance of Registration. Until the time that no Holder owns the
Securities, the Company covenants to maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act.
 
6.11        Legend Removal. Certificates evidencing the Shares shall not contain
any legend: (i) while a registration statement covering the resale of such
security is effective under the Securities Act, (ii) following any sale of such
Shares pursuant to Rule 144, (iii) if such Shares are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such Shares and without
volume or manner-of-sale restrictions, or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel, at the expense of the Company, to issue a legal
opinion to the transfer agent promptly if required by the transfer agent to
effect the removal of the legend hereunder. At any time when there is an
effective registration statement to cover the resale of the Shares, or if such
Shares may be sold under Rule 144 or if such legend is not otherwise required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Shares shall be issued free of all legends. The Company agrees that
following such time as such legend is no longer required under this Section, it
will, no later than five (5) trading days following the delivery by a Holder to
the Company or the transfer agent of a certificate representing the Shares
issued with a restrictive legend (such fifth (5th) trading day, the “Legend
Removal Date”), deliver or cause to be delivered to such Holder a certificate
representing such Shares that is free from all restrictive and other legends
(however, the Company shall use reasonable best efforts to deliver such Shares
within three (3) trading days). The Company may not make any notation on its
records or give instructions to the transfer agent that enlarge the restrictions
on transfer set forth by the Commission.
 
6.12        Legend Removal Default. In addition to such Holder’s other available
remedies, the Company shall pay to a Holder, in cash, as partial liquidated
damages and not as a penalty, for each $1,000 of Shares (based on the greater of
the VWAP of the Common Stock on the date such Shares are submitted to the
transfer agent or the aggregate purchase price of such shares) delivered for
removal of the restrictive legend, subject to Section 6.11, $10 per trading day
(increasing to $20 per trading day from and after the eleventh (11th) such
trading day) for each trading day following the Legend Removal Date until such
Common Stock certificate is delivered without a legend. Nothing herein shall
limit such Holder’s right to pursue actual damages for the Company’s failure to
deliver certificates representing any Shares as required by this Agreement, and
such Holder shall have the right to pursue all remedies available to it at law
or in equity including, without limitation, a decree of specific performance
and/or injunctive relief.
 
10

 
 
6.13        DWAC. In lieu of delivering physical certificates representing the
unlegended Shares, upon request of a Holder, so long as the certificates
therefor do not bear a legend and the Holder is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the unlegended Shares by crediting the
account of Holder’s prime broker with the Depository Trust Company through its
Deposit Withdrawal At Custodian system, provided that the Company’s Common Stock
is DTC eligible and the Company’s transfer agent participates in the Deposit
Withdrawal at Custodian system. In any event, such delivery must be made on or
before the Legend Removal Date.
 
6.14        Injunction. In the event a Holder shall request delivery of Shares
as described in this Section and the Company is required to deliver such shares,
the Company may not refuse to deliver Shares based on any claim that such Holder
or anyone associated or affiliated with such Holder has not complied with
Holder’s obligations under this Agreement, or for any other reason, unless, an
injunction or temporary restraining order from a court, on notice, restraining
and or enjoining delivery of such unlegended Shares shall have been sought and
obtained by the Company and the Company has posted a surety bond for the benefit
of such Holder in the amount of the greater of (i) 120% of the amount of the
aggregate purchase price of the Shares which are subject to the injunction or
temporary restraining order, or (ii) the VWAP of the Common Stock on the trading
day before the issue date of the injunction multiplied by the number of Shares
to be subject to the injunction, which bond shall remain in effect until the
completion of arbitration/litigation of the dispute and the proceeds of which
shall be payable to such Holder to the extent Holder obtains judgment in
Holder’s favor.
 
6.15        Buy-In. In addition to any other rights available to Holder, if the
Company fails to deliver to a Holder, Shares as required pursuant to this
Agreement and after the Legend Removal Date, the Holder, or a broker on the
Holder’s behalf, purchases (in an open market transaction or otherwise) Shares
of Common Stock to deliver in satisfaction of a sale by such Holder of the
Shares of Common Stock which the Holder was entitled to receive in unlegended
form from the Company (a “Buy-In”), then the Company shall promptly pay in cash
to the Holder (in addition to any remedies available to or elected by the
Holder) the amount, if any, by which (A) the Holder’s total purchase price
(including brokerage commissions, if any) for the Shares of Common Stock so
purchased exceeds (B) the aggregate purchase price of the Shares of Common Stock
delivered to the Company for reissuance as unlegended Shares, together with
interest thereon at a rate of 15% per annum accruing until such amount and any
accrued interest thereon is paid in full (which amount shall be paid as
liquidated damages and not as a penalty). For example, if a Holder purchases
Shares of Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to $10,000 of purchase price of Shares of Common Stock
delivered to the Company for reissuance as unlegended Shares, the Company shall
be required to pay the Holder $1,000, plus interest, if any. The Holder shall
provide the Company written notice indicating the amounts payable to the Holder
in respect of the Buy-In.
 
6.16        Capital Changes. Except for the reverse stock split referred to in
Section 1(a) above, the Company or its subsidiaries shall not undertake a
reverse or forward stock split or reclassification of the Common Stock and/or
the creation of another class of common stock or common stock equivalents
without the Holders’ prior written consent. Furthermore, the Company will not
issue any shares of common stock or common stock equivalents in Fan Pass.
Issuances of any common stock or common stock equivalents of Fan Pass will be a
violation of the terms of this Agreement.
 
11

 
 
6.17        Indebtedness . For so long as a majority in original principal
amount of the Notes is outstanding, the Company and Fan Pass will not incur any
Indebtedness.
 
6.18        Seniority. Until the Notes are fully satisfied or converted, the
Company shall not grant nor allow any security interest to be taken in any
assets of the Company, its subsidiaries, or Fan Pass; nor issue any debt, equity
or other instrument which would give the holder thereof directly or indirectly,
a right in any assets of the Company or Fan Pass or any right to payment equity
to or superior to any right of the Holder as holder of the Notes in or to such
assets or payment, nor issue or incur any debt.
 
6.19        Furnishing of Information; Public Information. If at any time the
Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) (a “Public Information Failure”) then, in addition
to such Holder’s other available remedies, the Company shall pay to a Holder, in
cash, as partial liquidated damages and not as a penalty, by reason of any such
delay, an amount in cash equal to 2% of the aggregate purchase price of such
Holder’s Shares held by such Holder on the day of a Public Information Failure
and on every thirtieth (30th) day (pro-rated for periods totaling less than
thirty days) until the date such Public Information Failure is cured. The
payments to which a Holder shall be entitled pursuant to this Section 6.19 are
referred to herein as “Public Information Failure Payments.” Public Information
Failure Payments shall be paid on the earlier of (i) the last day of the
calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Holder’s right to pursue actual damages for the Public Information
Failure, and such Holder shall have the right to pursue all remedies available
to it at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief.
 
6.20        Ownership of Fan Pass . The Company represents that as of the date
of Closing, the Company will be the owner of 100% of Fan Pass, Inc.
 
6.21        Pari Passu. Except as otherwise set forth herein, all rights of
Holders and all actions taken by the Company with respect to the Holders shall
be made and taken pari passu.
 


7.
Miscellaneous.

 
7.1          Successors and Assigns. Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
 
12

 
 
7.2          Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state or federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
7.3          Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
7.4          Notices . Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party) or by electronic mail; or (iii) one (1)
business day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses, facsimile
numbers and email addresses for such communications shall be:
 
If to the Company:
 
Friendable, Inc.
1821 S. Bascom Avenue, Suite 353
Campbell, California 95008 
Attn: Robert A. Rositano, Jr., CEO
 
with copies (which shall not constitute notice) to:
 
EAD Law Group, LLC
8275 S. Eastern, Suite 200
Las Vegas, NV 89123 
Attn: Elaine A. Dowling, Esq.
 
If to Fan Pass:
 
Fan Pass, Inc.
1821 S. Bascom Avenue, Suite 353
Campbell, California 95008 
Attn: Robert A. Rositano, Jr., CEO
 
with copies (which shall not constitute notice) to:
 
EAD Law Group, LLC
8275 S. Eastern, Suite 200
Las Vegas, NV 89123
Attn: Elaine A. Dowling, Esq.
 
If to any Holders:
 
To the names, addresses and fax numbers identified below each respective Party’s
signature hereto with copies (which shall not constitute notice) to:
 
Grushko & Mittman, P.C.
515 Rockaway Avenue
Valley Stream, NY 11581
Attn: Barbara R. Mittman, Esq.
 
13

 
 
If to a Holder, to its address, facsimile number and email address set forth on
its signature page hereto, or to such other address, facsimile number and/or
email address and/or to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5) days
prior to the effectiveness of such change. Written confirmation of receipt (A)
given by the recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
or email containing the time, date, recipient facsimile number and an image of
the first page of such transmission or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service.
 
7.5          Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. The Company and Fan Pass shall indemnify and hold harmless the
Holders from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which the Company, Fan Pass or any of their officers,
employees or representatives is responsible.
 
7.6          Amendments and Waivers . Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company, Fan Pass and all of the Holders. Any
amendment or waiver effected in accordance with this paragraph shall be binding
upon Holders, the Company and Fan Pass, provided that no such amendment shall be
binding on a Holder that does not consent thereto to the extent such amendment
treats such party differently than any party that does consent thereto.
 
7.7          Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
 
7.8          Entire Agreement. This Agreement represents the entire agreement
and understanding between the parties concerning the restructuring and the other
matters described herein and therein and supersedes and replaces any and all
prior agreements and understandings solely with respect to the subject matter
hereof and thereof.
 
7.9          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
7.10         Interpretation. Unless the context of this Agreement clearly
requires otherwise, (a) references to the plural include the singular, the
singular the plural, the part the whole, (b) references to any gender include
all genders, (c) “including” has the inclusive meaning frequently identified
with the phrase “but not limited to” and (d) references to “hereunder” or
“herein” relate to this Agreement.
 
14

 
 
7.11         No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
7.12         Survival. The representations, warranties and covenants of the
Company, Fan Pass, the Company Principals, and the Holders contained herein
shall survive the Closing and delivery of the Securities.
 
7.13         Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
7.14         No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
[SIGNATURES ON THE FOLLOWING PAGES]
 
 
 
 
 
 
 
 
 
15

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first indicated above.
 
 
Friendable, Inc.
 
 
 
 
 
By:
(-s- Robert A. Rositano Jr) [fi001_v1.jpg]
 
 
 
 
 
 
ROBERT A. ROSITANO JR.
 
 
Its:
CEO
 
 
 
 
 
Fan Pass, Inc.
 
 
 
 
 
 
By:
(-s- Robert A. Rositano Jr) [fi001_v1.jpg]
 
 
 
 
 
 
 
ROBERT A. ROSITANO JR.
 
 
Its:
CEO
 
 
 
 
 
Alpha Capital Anstalt
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
Coventry Enterprises, LLC
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Palladium Capital Advisors, LLC
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 

 
16

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first indicated above.
 
 
Friendable, Inc.
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Fan Pass, Inc.
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Alpha Capital Anstalt
 
 
 
 
 
 
By:
(-s- Konrad Ackermann) [fi002_v1.jpg]
 
 
 
 
 
 
Its:
Konrad Ackermann, Director
 
 
 
 
 
 
Coventry Enterprises, LLC
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Palladium Capital Advisors, LLC
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 

 
17

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first indicated above.
 
 
Friendable, Inc.
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Fan Pass, Inc.
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Alpha Capital Anstalt
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
Coventry Enterprises, LLC
 
 
 
 
 
By:
(SIGNATURE) [fi003_v1.jpg]
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Palladium Capital Advisors, LLC
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 

 
18

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first indicated above.
 
 
Friendable, Inc.
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Fan Pass, Inc.
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Alpha Capital Anstalt
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
Coventry Enterprises, LLC
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Palladium Capital Advisors, LLC
 
 
 
 
 
(-s- Joel Padowitz) [fi004_v1.jpg]
 
 
 
 
 
 
By:
Joel Padowitz
 
 
 
 
 
 
Its:
Chief Executive Officer
 

 
19

 
 
 
Michael Finkelstein
 
 
 
 
 
By:
(-s- Michael Finkelstein) [fi005_v1.jpg]
 
 
 
 
 
 
Its:
Consultant
 
 
 
 
 
EMA Financial, LLC
 
 
 
 
 
 
By:
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Robert A. Rositano Jr.
 
 
 
 
 
 
By:
(-s- Robert A. Rositano Jr.) [fi001_v1.jpg]
 
 
 
 
 
Its:
CEO – Director
 
 
 
 
 
Dean Rositano
 
 
 
 
 
 
By:
(-s- Dean Rositano) [fi006_v1.jpg]
 
 
 
 
 
 
Its:
CTO – Director
 
 
 
 
 
 
Frank Garcia
 
 
 
 
 
 
By:
(-s- Frank Garcia) [fi007_v1.jpg]
 
 
 
 
 
 
Its:
CFO
 

 
20

 
 
 
Michael Finkelstein
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
EMA Financial, LLC
 
 
 
 
 
 
By:
(-s- Jamie Beitler) [fi008_v1.jpg]
 
 
 
 
 
Its:
Jamie Beitler
 
 
 
 
 
Robert A. Rositano Jr.
 
 
 
 
 
 
By:
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Dean Rositano
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
 
Frank Garcia
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 

 
21

 
 
 
Michael Finkelstein
 
 
 
 
 
By:
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
EMA Financial, LLC
 
 
 
 
 
 
By:
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Robert A. Rositano Jr.
 
 
 
 
 
 
By:
(-s- Robert A. Rositano Jr.) [fi001_v1.jpg]
 
 
 
 
 
Its:
CEO – Director
 
 
 
 
 
Dean Rositano
 
 
 
 
 
 
By:
(-s- Dean Rositano) [fi006_v1.jpg]
 
 
 
 
 
 
Its:
CTO – Director
 
 
 
 
 
 
Frank Garcia
 
 
 
 
 
 
By:
(-s- Frank Garcia) [fi007_v1.jpg]
 
 
 
 
 
 
Its:
CFO
 

 
22

 
 
 
Checkmate Mobile, Inc.
 
 
 
 
 
 
By: 
(-s- Dean Rositano) [fi006_v1.jpg]
 
 
 
Dean Rositano –
 
 
Its:
CTO
 
 
 
 
 
Barbara R. Mittman
 
 
 
 
 
 
By:
 
 
 
 
 
 
Its:
 
 

 
23

 
 
 
Checkmate Mobile, Inc.
 
 
 
 
 
 
By: 
 
 
 
 
 
 
 
Its:
 
 
 
 
 
 
Barbara R. Mittman
 
 
 
 
 
 
By:
(-s- Barbara R. Mittman) [fi009_v1.jpg]
 
 
 
 
 
Its:
 
 

 
24

 
 
SCHEDULE A
 
Note
Issuance
Net Principal ($)
Int Rate
Mat Date
Alpha Capital 08-05-15
5-Aug-15
474,900
7%
5-Feb-17
Alpha Capital 01-27-16
27-Jan-16
250,000
7%
27-Jul-17
Alpha Capital 03-08-16
8-Mar-16
110,000
7%
8-Sep-17
Alpha Capital 05-17-16
17-May-16
100,000
7%
8-Sep-17
Alpha Capital 05-19-16
19-May-16
110,000
7%
8-Sep-17
Alpha Capital 06-02-16
2-Jun-16
160,000
7%
2-Jun-17
Alpha Capital 06-15-16
15-Jun-16
50,000
7%
15-Jun-17
Alpha Capital 07-07-16
7-Jul-16
50,000
7%
8-Sep-17
Alpha Capital 08-04-16
4-Aug-16
110,000
7%
8-Sep-17
Alpha Capital 08-15-16
15-Aug-16
157,000
7%
8-Sep-17
Alpha Capital 09-12-16
12-Sep-16
83,000
7%
8-Sep-17
Alpha Capital 10-07-16
7-Oct-16
465,000
7%
7-Apr-18
Alpha Capital 11-07-16
7-Nov-16
295,000
7%
7-May-18
Alpha Capital 12-12-16
12-Dec-16
295,000
7%
12-Jun-18
Alpha Capital 01-18-17
18-Jan-17
295,000
7%
7-Apr-18
Alpha Capital 07-21-17
21-Jul-17
790,965
10%
21-Jul-18
Alpha Capital 07-21-17
14-Aug-18
30,000
10%
31-Dec-18
Coventry 02-17-15 a
17-Feb-15
102,135
8%
17-Feb-16
Coventry 02-17-15 b
17-Feb-15
5,000
8%
17-Feb-16
Coventry 02-27-15
27-Feb-15
37,500
8%
27-Feb-16
Coventry 03-19-15 b
19-Mar-15
53,551
8%
19-Mar-16
Coventry 03-19-15 c
19-Mar-15
8,000
8%
19-Mar-16
Coventry BE 06-02-15 PF note 05-03-16
3-May-15
45,965
8%
3-May-17
Coventry 05-11-15
11-May-15
50,000
8%
10-May-16
Coventry 06-02-15
2-Jun-15
29,500
8%
1-Jun-16
Coventry 2 - 06-02-15
2-Jun-15
45,966
8%
1-Jun-16
Coventry Repl Carebourn 06-02-15
2-Jun-15
10,000
8%
1-Jun-16
Coventry Repl JABRO 06-02-15
2-Jun-15
58,540
8%
1-Jun-16
Coventry Repl LG 06-02-15
2-Jun-15
35,408
8%
1-Jun-16
Coventry Repl Union 06-02-15
2-Jun-15
20,758
8%
1-Jun-16
Coventry BE 03-27-15 Note 06-11-15
11-Jun-15
50,000
8%
10-Jun-16
Coventry 06-18-15
16-Jun-15
30,464
8%
15-Jun-16
Coventry Repl Carebourn 06-19-15
19-Jun-15
30,000
8%
18-Jun-16
Coventry Repl LG 06-19-15
19-Jun-15
35,408
8%
18-Jun-16
Coventry BE 02-27-15 note 06-24-15
24-Jun-15
37,500
8%
23-Jun-16
Coventry BE 02-12-15 note 06-24-15
24-Jun-15
35,000
8%
23-Jun-16
Coventry BE 03-12-15 Note 06-24-15
24-Jun-15
37,500
8%
23-Jun-16
Coventry BE 10-07-14 note 07-07-15
7-Jul-15
75,000
8%
7-Oct-15
Coventry 08-01-15
1-Aug-15
17,408
8%
4-Aug-16
Coventry Repl Carebourn 08-01-15
1-Aug-15
30,000
8%
1-Aug-16
Coventry Repl LG 08-01-15
1-Aug-15
35,408
8%
1-Aug-16
Coventry 09-21-15
21-Sep-15
64,744
8%
21-Sep-16

 
25

 
 
Note
Issuance
Net Principal ($)
Int Rate
Mat Date
Coventry 03-08-16
8-Mar-16
90,000
7%
8-Sep-17
Coventry BE 05-11-15 note 05-03-16
3-May-16
50,000
8%
3-May-17
Coventry 05-03-16
3-May-16
50,000
8%
3-May-17
Coventry BE 06-02-15 note 05-03-16
3-May-16
29,500
8%
3-May-17
Coventry 05-24-16
24-May-16
61,571
8%
24-May-17
Coventry BE 06-19-15 note 05-24-16
24-May-16
30,464
8%
24-May-17
Coventry 05-26-16
26-May-16
157,500
8%
26-May-17
Coventry 06-15-16
15-Jun-16
5,000
8%
15-Jun-17
Coventry 08-04-16
4-Aug-16
110,000
7%
4-Aug-17
Coventry 08-15-16
15-Aug-16
157,500
7%
15-Aug-17
Coventry 09-08-16
8-Sep-16
80,000
7%
8-Sep-17
Coventry 11-11-16
11-Nov-16
80,000
7%
11-Nov-17
Coventry 12-06-16
6-Dec-16
88,000
7%
6-Dec-17
Coventry 01-09-17
9-Jan-17
84,000
7%
9-Jan-18
Coventry 03-13-17
3-Mar-17
32,000
7%
3-Mar-18
Coventry 04-07-17
7-Apr-17
25,000
8%
7-Apr-18
Coventry 05-03-17
3-May-17
27,000
8%
3-May-18
Coventry 06-02-17
2-Jun-17
27,000
8%
2-Jun-18
EMA 02-02-17
2-Feb-17
90,198.25
8%
2-Feb-17
EMA 03-15-17
15-Mar-17
96,000
8%
15-Mar-18
EMA 05-05-17
5-May-17
30,000
8%
5-May-18
Palladium Capital 08-05-15
5-Aug-15
18,750
7%
5-Feb-17
Palladium Capital 01-26-2016
27-Jan-16
18,750
7%
27-Jul-17
Palladium Capital 03-08-16
8-Mar-16
5,000
7%
8-Sep-17
Palladium Capital 05-17-16
17-May-16
2,500
7%
8-Sep-17
Palladium Capital 05-19-16
19-May-16
2,750
7%
8-Sep-17
Palladium Capital 06-02-16
2-Jun-16
4,000
7%
2-Jun-17
Palladium Capital 06-15-16
15-Jun-16
1,250
7%
15-Jun-17
Palladium Capital 07-08-16
7-Jul-16
1,250
7%
8-Sep-17
Palladium Capital 08-04-16
4-Aug-16
2,750
7%
8-Sep-17
Palladium Capital 08-15-16
15-Aug-16
3,925
7%
8-Sep-17
Palladium Capital 09-12-16
12-Sep-16
2,075
7%
8-Sep-17
Palladium Capital 07-31-17
21-Jul-17
24,000
10%
21-Jul-18
Barbara Mittman 01-02-19
02-Jan-19
10,000
10%
31-Dec-19
Michael Finkelstein 01-02-19
02-Jan-19
10,000
10%
31-Dec-19
 
 
 
 
 
Total
 
6,314,353
 
 
 
 
 
 
 

Post-Split Shares of the Company’s Common stock to be issued upon mandatory
conversion of the Notes:
 
Alpha Capital Anstalt
3,244,572 shares
Coventry Enterprises,
1,808,017 shares
EMA Financial , LLC
250,000 shares
Michael Finkelstein
200,000 shares
Palladium Capital Advisors, LLC
200,000 shares
Barbara R. Mittman
200,000 shares

 
26

 
 
SCHEDULE B
 
Fan Pass Cap Table
Ownership Shares
%
DATE RECEIVED
Alpha Capital
1,800,000
11.5%
10/04/18
Barbara Mittman
800,000
5.1%
7/13/18
Palladium
800,000
5.1%
7/16/18
Steve Prust
600,000
3.8%
7/30/18
J.P. Carey, INC
75,000
0.5%
8/20/18
Stuart Lane / Global Discovery Group
75,000
0.5%
8/28/18
Nolan Quan
1,650,000
10.5%
8/23/18
JRT Properties, LLC
1,900,000
12.1%
8/23/18
Konsultere, LLC
150,000
1.0%
8/22/18
World Market Ventures
250,000
1.6%
8/16/18
Robert Rositano
1,225,000
7.8%
8/28/18
Dean Rositano
1,981,000
12.7%
8/28/18
Frank Garcia
696,000
4.4%
8/16/18
Michael Finklestein
300,000
1.9%
8/30/18
EMA
400,000
2.6%
9/13/18
Coventry
400,000
2.6%
9/13/18
Larry Hylton
400,000
2.6%
8/21/18
Integrity
74,000
0.5%
 
Ovlia Santiago
74,000
0.5%
8/14/18
Proposed Friendable Distribution
2,000,000
12.8%
 
TOTAL
15,650,000
100.0%
 
 
Preferred Shares
Name
Preferred A Shares
480
 
Alpha Capital
Preferred B Shares
1
Originally purchased by Michael Finklestien, was cancelled and returned to the
company and re-purchased by Robert A Rositano Jr

 
27

 
 
SCHEDULE C
 
Vendors and Employees – Current Debt
 
See Attached
 
 
 
 
 
 
 
 
 
 
 
 
 
 
28

 
 
EXHIBIT C
 
DEBT HOLDER
WRITE OFF AMOUNT
Checkmate Mobile INC
600,000
Robert Rositano
175,000
Dean Rositano
175,000
Frank Garcia
50,000
TOTAL
1,000,000

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
29

 
 
February 28, 2019
 
Friendable, Inc.
1821 S. Bascom Ave.
Campbell, Ca 95008
 
Att: Frank Garcia – CFO
RE: Robert A. Rositano Jr./Debt Write Off
 
Frank,
 
Please allow this letter to serve as confirmation that a portion of monies owed
to me personally, by Friendable is to be written off. I, Robert A. Rositano Jr.
deem $175,000 of current monies owed un-collectible and as such will be
relieving Friendable, Inc. of $175,000 in debt or accounts payable.
 
Thank you,
 
(-s- Robert A. Rosittano Jr.) [fi001_v1.jpg]
 
Robert A. Rositano Jr.
CEO – Friendable, Inc.
Robert@friendable.com
855-473-7473
 
 
30

 
 
February 28, 2019
 
Friendable, Inc.
1821 S. Bascom Ave.
Campbell, Ca 95008
 
Att: Frank Garcia – CFO
RE: Dean Rositano/Debt Write Off
 
Frank,
 
Please allow this letter to serve as confirmation that a portion of monies owed
to me personally, by Friendable is to be written off. I, Dean Rositano deem
$175,000 of current monies owed un-collectible and as such will be relieving
Friendable, Inc. of $175,000 in debt or accounts payable.
 
Thank you,
 
(-s- Dean Rositano) [fi006_v1.jpg]
 
Dean Rositano
President/CTO – Friendable, Inc.
dean@friendable.com
855-473-7473 xt. 702
 
 
31

 
 
February 28, 2019
 
Friendable, Inc.
1821 S. Bascom Ave.
Campbell, Ca 95008
 
Att: Robert Rositano – CEO
 
RE: Frank Garcia/Debt Write Off
 
Robert,
 
Please allow this letter to serve as confirmation that a portion of monies owed
to me personally, by Friendable is to be written off. I, Frank Garcia deem
$50,000 of current monies owed un-collectible and as such will be relieving
Friendable, Inc. of $50,000 in debt or accounts payable.
 
Thank you,
 
(-s- Frank Garcia) [fi007_v1.jpg]
 
Frank Garcia
 
 
32

 
 
CREDIT MEMO
 
Date: 2/28/2019
Credit #011
 
(CHECKMATE MOBILE LOGO) [fi010_v1.jpg]

 
Checkmate Mobile, Inc.
TO 
Frank Garcia
JOB 
Past Due - Hosting and Software
Phone: 800-263-5547
 
Friendable, Inc
 
Development fees forgiveness
Fax: 408-547-0110
 
Phone: 855-473-7473
 
 
 
Customer ID: Friendable
 

 
QUANTITY
ITEM #
DESCRIPTION
UNIT PRICE
LINE TOTAL
1
Credit
Write off and reduction in total amounts owed, due to uncollectible debt. Credit
will be applied to the oldest invoices first.
-600,000
-600,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUBTOTAL
-600,000.00
 
 
 
SALES TAX
0
 
 
 
TOTAL
-600,000.00

 
 
33

 
 
EXHIBIT D
 
Rights to Shares Agreement
 
See Attached.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
34

 
 
RIGHT TO SHARES AGREEMENT
 
This Right to Shares Agreement, dated and effective as of March ___, 2019
(“Agreement”) constitutes an agreement between Friendable, Inc., a Nevada
corporation (the “Company”) and the parties identified on the signature page
hereto (each a “Holder” and collectively, “Holders”).
 
WHEREAS, on the dates and in the principal amounts set forth on Schedule A
hereto, the Company entered into securities purchase agreements (collectively,
“Purchase Agreements”) with each of the Holders separately pursuant to which
Company issued to the Holders convertible notes (each a “Note” collectively the
“Notes”) convertible into $0.00001 par value common stock of the Company (the
“Common Stock”) as per the terms therein; and
 
WHEREAS, on March __, 2019, the Company and Holders entered into that certain
Debt Restructuring Agreement (” Restructuring Agreement”) providing for, among
other things, the mandatory conversion of Holders’ debt into shares of the
Company’s Common Stock as well as the issuance of shares of Common Stock to
certain of the Holders in the amounts described on Schedule A hereto
(“Restructuring Agreement”); and
 
WHEREAS, on the Closing Date as defined in the Restructuring Agreement, the
Holders will convert all the Notes into such number shares of Common Stock as
set out in the Restructuring Agreement, attached hereto (the “Shares”); and
 
WHEREAS, the application of certain beneficial ownership limitations with regard
to each of the Notes restricts the receipt by each Holder of more than 4.99% of
the Company’s outstanding Common Stock as described in the Notes (the
“Beneficial Ownership Limitation”); and
 
WHEREAS, in lieu of issuing all of the Shares upon Closing (as defined in the
Restructuring Agreement), the Company and the Holders have agreed to enter into
this Agreement whereby the Company will, upon the Closing of the Restructuring
Agreement , issue to each Holder not more than 4.99% of the Company’s
outstanding shares at the time of issuance, the exact share number will be
provided by each Holder to the Company upon Closing , and subject to the terms
and conditions set forth herein, from time to time, the Company shall be
obligated to issue to each of the Holders and each of the Holders shall have the
right to the issuance of up to the aggregate of Shares set forth on Schedule A
of the Restructuring Agreement, subject to adjustment hereunder and in the
Restructuring Agreement (the “Reserved Shares” and such right of each Holder,
the “Right”).
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the parties hereto agree as follows:
 
Section 1.              Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in the Purchase Agreements,
Notes, and, or Restructuring Agreement and other instruments governing the
Notes.
 
Section 2.              Issuance, Delivery and Limitations.
 
Section 2.1            Issuance of Right in Lieu of Share Issuance. In the event
that the Reserved Shares amount Holder is entitled to is above the 4.99% cap
referenced above, in lieu of issuing all of the Reserved Shares to the Holders
on the Closing Date pursuant to the Restructuring Agreement, the Company hereby
grants the Right to each Holder, but will initially deliver only such number of
Reserved Shares equal to but not exceeding 4.99% of the Company’s shares
outstanding. The Company and the Holders hereby agree that no additional
consideration is payable in connection with the issuance of the Reserved Shares.
 
35

 
 
Section 2.2            Right of Issuance of Shares. Subject to the terms hereof,
the exercise of the Right may be made, in whole or in part, at any time from
time to time on or after the Closing of the Restructuring Agreement by delivery
to the Company (or such other office or agency of the Company as it may
designate by notice in writing to the registered Holder at the address of the
Holder appearing on the books of the Company) of a duly executed facsimile or
email copy of the Notice of Issuance Form annexed hereto as Exhibit A. Partial
exercises of the Right resulting in issuances of a portion of the total number
of Reserved Shares each Holder is entitled to hereunder shall have the effect of
lowering the outstanding number of Reserved Shares hereunder in an amount equal
to the applicable number of Reserved Shares issued. Each of the Holders and the
Company shall maintain records showing the number of Reserved Shares issued and
the date of such issuances. The Company shall deliver any objection to any
Notice of Issuance Form within one (1) Business Day of receipt of such notice.
 
Section 2.3            Delivery of Certificates. Certificates for the Reserved
Shares issued hereunder shall be transmitted by the Transfer Agent to the Holder
by crediting the account of the Holder’s prime broker with The Depository Trust
Company through its Deposit or Withdrawal at Custodian system (“DWAC”) by the
date that is three (3) Trading Days after the delivery to the Company of the
Notice of Issuance (such date, the “Share Delivery Date”). The Reserved Shares
shall be deemed to have been issued, and such Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such Reserved Shares for all purposes, as of the date the Right has been
exercised. The Reserved Shares upon issuance will be unlegended free-trading and
not subject to transfer restrictions. The Company will provide to the Transfer
Agent (and any successor to the Transfer Agent) at its own expense any legal
opinion requested or required by Transfer Agent to effectuate the issuance of
the Reserved Shares without any legend as above described.
 
Section 2.4            Charges, Taxes and Expenses. Issuance of certificates for
Reserved Shares shall be made without charge to such Holder for any issue or
transfer tax or other incidental expense in respect of the issuance of such
certificate, all of which taxes and expenses shall be paid by the Company, and
such certificates shall be issued in the name of such Holder. The Company shall
pay all Transfer Agent fees required for same-day processing of any Notice of
Issuance or Conversions.
 
Section 2.5            Authorized Shares. The Company covenants that, during the
period the Right is outstanding, it will for each Holder reserve from its
authorized and unissued Common Stock a sufficient number of shares to provide
for the issuance of the Reserved Shares upon the exercise of the Right. The
Company further covenants that its entry into this Agreement shall constitute
full authority to its officers who are charged with the duty of authorizing the
issuance of the stock certificates to execute and issue the necessary
certificates for the Reserved Shares upon the due exercise of the Right. The
Company will take all such reasonable action as may be necessary to assure that
such Reserved Shares may be issued as provided herein without violation of any
applicable law or regulation, or of any requirements of the Trading Market upon
which the Common Stock may be listed. The Company covenants that all Reserved
Shares which may be issued upon the exercise of the Right represented by this
Agreement will, upon exercise of the Right, be duly authorized, validly issued,
fully paid and nonassessable and free from all taxes, liens and charges created
by the Company in respect of the issue thereof (other than taxes in respect of
any transfer occurring contemporaneously with such issue).
 
Section 2.6            Impairment. Except and to the extent as waived or
consented to by each Holder, the Company shall not by any action, including,
without limitation, amending its certificate of incorporation or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Agreement, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such actions as may be necessary or appropriate to protect the
rights of such Holder as set forth in this Agreement against impairment. Without
limiting the generality of the foregoing, the Company will (i) not increase the
par value of any Reserved Shares above the par value in effect on the date of
this Agreement, (ii) take all such action as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable Reserved Shares upon the exercise of the Right and (iii) use
commercially reasonable efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
necessary to enable the Company to perform its obligations under this Agreement.
 
36

 
 
Section 2.7            Authorizations. Before taking any action which would
result in an adjustment in the number of Reserved Shares for which the Right
provides, the Company shall obtain all such authorizations or exemptions
thereof, or consents thereto, as may be necessary from any public regulatory
body or bodies having jurisdiction thereof.
 
Section 2.8            Holder’s Limitations. Each Holder shall not have the
right to exercise any portion of the Right, to the extent that after giving
effect to such issuance after exercise as set forth on the applicable Notice of
Issuance, such Holder (together with the Holder’s Affiliates, and any other
Persons acting as a group together with the Holder or any of the Holder’s
Affiliates), would beneficially own in excess of the Beneficial Ownership
Limitation.
 
Section 2.9            Legal Opinion. The Company will provide an opinion of its
counsel, at Company’s cost, provided however, that any of the Holders may in its
sole discretion require the Company to provide an opinion of counsel at
Company’s cost as may be required by the Company’s transfer agent confirming the
commencement date of the holding period of the Reserved Shares as determined
pursuant to Rule 144 as having commenced on the initial issue and/or closing
dates of the Notes, and will provide at its own cost and expense such other
opinions of its counsel and representations as may be required or necessary in
the future in connection with the issuance and resales of the Reserved Shares.
 
Section 2.10         Closing of Books. The Company will not close its
stockholder books or records in any manner which prevents the timely exercise of
the Right, pursuant to the terms hereof.
 
Section 2.11          Benefit of Contractual Rights. Subject to Section 2.12 of
this Agreement, all contractual rights and benefits granted to the Holders under
the Purchase Agreements and Restructuring Agreement are hereby granted to each
Holder with respect to the Reserved Shares as if the Holder actually held the
Reserved Shares.
 
Section 2.12          No Rights as Stockholder Until Exercise. With respect to
the Reserved Shares, this Agreement does not entitle each Holder to any voting
rights, or other rights as a holder of Common Stock of the Company prior to the
exercise of the right to the extent possessing such rights would cause each
Holder to exceed the Beneficial Ownership Limitation. It is the purpose of this
Agreement that each Holder not be deemed the beneficial owner of Common Stock in
excess of the Beneficial Ownership Limitation. To the extent not available prior
to the exercise of the Right, each Holder shall have all of the rights of a
Purchaser of Shares under the Notes and Restructuring Agreement and the Reserved
Shares will be deemed Shares with respect to the amount of Reserved Shares
demanded in a Notice of Issuance.
 
Section 3.              Dilution Protection and Liquidated Damages.
 
Section 3.1            Stock Dividends and Splits. Except for the Reverse Stock
Split, if the Company, at any time while the Right exists: (i) pays a stock
dividend or otherwise makes a distribution or distributions on shares of its
Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock, (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, (iii) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the number of Reserved Shares
issuable upon exercise of the Right shall be proportionately adjusted. Any
adjustment made pursuant to this Section 3.1 shall become effective immediately
upon the record date for the determination of stockholders entitled to receive
such dividend or distribution (provided that if the declaration of such dividend
or distribution is rescinded or otherwise cancelled, then such adjustment shall
be reversed upon notice to each Holder of the termination of such proposed
declaration or distribution as to any unexercised portion of the Right at the
time of such rescission or cancellation) and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.
 
37

 
 
Section 3.2           Compensation for Buy-In on Failure to Timely Deliver
Certificates. In addition to any other rights available to the Holders, if the
Company fails to cause the Transfer Agent to transmit to such Holder a
certificate or the certificates (or credit via DWAC) representing the Reserved
Shares pursuant to an exercise on or before the Share Delivery Date, and if
after such date and prior to the delivery of such certificate or certificates
the Holder is required to purchase (in an open market transaction or otherwise)
or the Holder’s broker otherwise purchases, shares of Common Stock to deliver in
satisfaction of a sale by the Holder of the Reserved Shares which the Holder
anticipated receiving upon such exercise (a “Buy-In”), then the Company shall
(A) pay in cash to the Holder the amount, if any, by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (1) the
number of Reserved Shares that the Company was required to deliver to the Holder
in connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either reinstate the portion of the Right and equivalent
number of Reserved Shares for which such exercise was not honored (in which case
such exercise shall be deemed rescinded, and such Holder shall promptly return
to the Company the certificates issued to such Holder pursuant to the rescinded
Notice of Issuance) or deliver to the Holder the number of shares of Common
Stock that would have been issued had the Company timely complied with its
exercise and delivery obligations hereunder. For example, if a Holder purchases
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted exercise of shares of Common Stock with an aggregate
sale price giving rise to such purchase obligation of $10,000, under clause (A)
of the immediately preceding sentence the Company shall be required to pay the
Holder $1,000. The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In and, upon request of
the Company, evidence of the amount of such loss. Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Right as
required pursuant to the terms hereof.
 
Section 3.3           Subsequent Rights Offerings. If Section 3.1 above does not
apply, if at any time the Company grants, issues or sells any Common Stock
Equivalents or rights to purchase stock, warrants, securities or other property
pro rata to the record holders of any class of shares of Common Stock (the
“Purchase Rights”), then each Holder will be entitled to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights which such
Holder could have acquired if the Holder had held the number of shares of Common
Stock acquirable upon complete exercise of the Right (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date on which a record is taken for
the grant, issuance or sale of such Purchase Rights, or, if no such record is
taken, the date as of which the record holders of shares of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights (provided,
however, to the extent that the Holder’s right to participate in any such
Purchase Right would result in such Holder exceeding the Beneficial Ownership
Limitation, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time, if
ever, as its right thereto would not result in such Holder exceeding the
Beneficial Ownership Limitation).
 
38

 
 
Section 3.4           Notice to Allow Exercise of Right. If (A) the Company
shall declare a dividend (or any other distribution in whatever form) on the
Common Stock, (B) the Company shall declare a special nonrecurring cash dividend
on or a redemption of Common Stock, (C) the Company shall authorize the granting
to all holders of Common Stock rights, or Notes to subscribe for or purchase any
shares of capital stock of any class or of any rights, (D) the approval of any
stockholders of the Company shall be required in connection with any
reclassification of the Common Stock, any consolidation or merger to which the
Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property, or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
mailed to the Holder at least 10 calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distributions, redemption, rights or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, sale,
transfer or share exchange is expected to become effective or close, and the
date as of which it is expected that holders of the Common Stock of record shall
be entitled to exchange their shares of the Common Stock for securities, cash or
other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange; provided that the failure to mail such notice
or any defect therein or in the mailing thereof shall not affect the validity of
the corporate action required to be specified in such notice. To the extent that
any notice provided hereunder constitutes, or contains, material, non-public
information regarding the Company or any of the Subsidiaries, the Company shall
simultaneously file such notice with the Commission pursuant to a Current Report
on Form 8-K. Holders shall remain entitled to exercise the Right during the
period commencing on the date of such notice to the effective date of the event
triggering such notice except as may otherwise be expressly set forth herein.
 
Section 4.              Miscellaneous.
 
Section 4.1           Transferability. Subject to compliance with any applicable
securities laws and to the provisions of the Purchase Agreement and
Restructuring Agreement, the Right and all rights hereunder (including, without
limitation, any registration rights if applicable) are transferable, in whole or
in part, upon written assignment substantially in the form attached hereto duly
executed by Holders or their agents or attorneys and funds sufficient to pay any
transfer taxes payable upon the making of such transfer of this Agreement
delivered to the principal office of the Company or its designated agent. Upon
such assignment and, if required, such payment, the Company shall enter into a
new agreement with the assignee or assignees, as applicable, and this Agreement
shall promptly be cancelled. The Right, if properly assigned in accordance
herewith, may be exercised by a new holder for the issue of Reserved Shares
without having a new agreement executed.
 
Section 4.2           Nonwaiver and Expenses. No course of dealing or any delay
or failure to exercise any right hereunder on the part of Holders shall operate
as a waiver of such right or otherwise prejudice each of the Holder’s rights,
powers or remedies.
 
[SIGNATURE PAGE FOLLOWS]
 
39

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Right to Shares
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
HOLDER
 
ALPHA CAPITAL ANSTALT
 
COVENTRY ENTERPRISES, LLC
 
 
 
(-s- Konrad Ackermann) [fi002_v1.jpg]
 
 
By: Konrad Ackermann
 
By:
Its: Director
 
Its:
 
 
 
PALLADIUM CAPITAL ADVISORS, LLC
 
EMA FINANCIAL, LLC
 
 
 
By: Joel Padowitz
 
By: Jamie Beitler
Its: Chief Executive Officer
 
Its: Authorized Signatory
 
 
 
MICHAEL FINKELSTEIN
 
ROBERT A. ROSITANO JR.
 
 
 
DEAN ROSITANO
 
FRANK GARCIA
 
 
 
CHECKMATE MOBILE, INC.
 
 
 
 
 
By:
 
BARBARA R. MITTMAN
Its:
 
 
 
 
 

COMPANY
 
FRIENDABLE, INC.
 
 
 
By: Robert Rositano
 
Its: CEO
 

 
40

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Right to Shares
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
HOLDER
 
ALPHA CAPITAL ANSTALT
 
COVENTRY ENTERPRISES, LLC
 
 
 
 
 
   (SIGNATURE) [fi003_v1.jpg]
By: Konrad Ackermann
 
By:
Its: Director
 
Its:
 
 
 
PALLADIUM CAPITAL ADVISORS, LLC
 
EMA FINANCIAL, LLC
 
 
 
By: Konrad Ackermann
 
By: Jamie Beitler
Its: Director
 
Its: Authorized Signatory
 
 
 
MICHAEL FINKELSTEIN
 
ROBERT A. ROSITANO JR.
 
 
 
DEAN ROSITANO
 
FRANK GARCIA
 
 
 
CHECKMATE MOBILE, INC.
 
 
 
 
 
By:
 
BARBARA R. MITTMAN
Its:
 
 
 
 
 

COMPANY
 
FRIENDABLE, INC.
 
 
 
By: Robert Rositano
 
Its: CEO
 

 
41

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Right to Shares
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
HOLDER
 
ALPHA CAPITAL ANSTALT
 
COVENTRY ENTERPRISES, LLC
 
 
 
By: Konrad Ackermann
 
By:
Its: Director
 
Its:
 
 
 
PALLADIUM CAPITAL ADVISORS, LLC
 
EMA FINANCIAL, LLC
 
 
 
(-s- Joel Padowitz) [fi004_v1.jpg]
 
 
By: Joel Padowitz
 
By: Jamie Beitler
Its: Chief Executive Officer
 
Its: Authorized Signatory
 
 
 
MICHAEL FINKELSTEIN
 
ROBERT A. ROSITANO JR.
 
 
 
DEAN ROSITANO
 
FRANK GARCIA
 
 
 
CHECKMATE MOBILE, INC.
 
 
 
 
 
By:
 
BARBARA R. MITTMAN
Its:
 
 
 
 
 

COMPANY
 
FRIENDABLE, INC.
 
 
 
By: Robert Rositano
 
Its: CEO
 

 
42

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Right to Shares
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
HOLDER
 
ALPHA CAPITAL ANSTALT
 
COVENTRY ENTERPRISES, LLC
 
 
 
By: Konrad Ackermann
 
By:
Its: Director
 
Its:
 
 
 
PALLADIUM CAPITAL ADVISORS, LLC
 
EMA FINANCIAL, LLC
 
 
 
By: Konrad Ackermann
 
By: Jamie Beitler
Its: Director
 
Its: Authorized Signatory
 
 
 
(-s- MICHAEL FINKELSTEIN) [fi005_v1.jpg]
 
(-s- ROBERT A. ROSITANO JR.) [fi001_v1.jpg]
MICHAEL FINKELSTEIN
 
ROBERT A. ROSITANO JR.
 
 
 
(-s- DEAN ROSITANO) [fi006_v1.jpg]
 
(-s- FRANK GARCIA) [fi007_v1.jpg]
DEAN ROSITANO
 
FRANK GARCIA
 
 
 
CHECKMATE MOBILE, INC.
 
 
 
 
 
(-s- DEAN ROSITANO) [fi006_v1.jpg]
 
 
By: Dean Rositano –
 
BARBARA R. MITTMAN
Its: Press - CTO
 
 
 
 
 

COMPANY
 
FRIENDABLE, INC.
 
 
 
(-s- ROBERT A. ROSITANO JR.) [fi001_v1.jpg]
 
By: Robert Rositano Jr.
 
Its: CEO
 

 
43

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Right to Shares
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
HOLDER
 
ALPHA CAPITAL ANSTALT
 
COVENTRY ENTERPRISES, LLC
 
 
 
By: Konrad Ackermann
 
By:
Its: Director
 
Its:
 
 
 
PALLADIUM CAPITAL ADVISORS, LLC
 
EMA FINANCIAL, LLC
 
 
 
 
 
    (-s- Jamie Beitler) [fi008_v1.jpg]
By: Konrad Ackermann
 
By: Jamie Beitler
Its: Director
 
Its: Authorized Signatory
 
 
 
MICHAEL FINKELSTEIN
 
ROBERT A. ROSITANO JR.
 
 
 
DEAN ROSITANO
 
FRANK GARCIA
 
 
 
CHECKMATE MOBILE, INC.
 
 
 
 
 
By:
 
BARBARA R. MITTMAN
Its:
 
 
 
 
 

COMPANY
 
FRIENDABLE, INC.
 
 
 
By: Robert Rositano
 
Its: CEO
 

 
44

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Right to Shares
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
HOLDER
 
ALPHA CAPITAL ANSTALT
 
COVENTRY ENTERPRISES, LLC
 
 
 
By: Konrad Ackermann
 
By:
Its: Director
 
Its:
 
 
 
PALLADIUM CAPITAL ADVISORS, LLC
 
EMA FINANCIAL, LLC
 
 
 
By: Konrad Ackermann
 
By: Jamie Beitler
Its: Director
 
Its: Authorized Signatory
 
 
 
 
 
(-s- ROBERT A. ROSITANO JR.) [fi001_v1.jpg]
MICHAEL FINKELSTEIN
 
ROBERT A. ROSITANO JR.
 
 
 
(-s- DEAN ROSITANO) [fi006_v1.jpg]
 
(-s- FRANK GARCIA) [fi007_v1.jpg]
DEAN ROSITANO
 
FRANK GARCIA
 
 
 
CHECKMATE MOBILE, INC.
 
 
 
 
 
(-s- DEAN ROSITANO) [fi006_v1.jpg]
 
 
By: Dean Rositano –
 
BARBARA R. MITTMAN
Its: Press - CTO
 
 
 
 
 

COMPANY
 
FRIENDABLE, INC.
 
 
 
(-s- ROBERT A. ROSITANO JR.) [fi001_v1.jpg]
 
By: Robert Rositano Jr.
 
Its: CEO
 

 
45

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Right to Shares
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 
HOLDER
 
ALPHA CAPITAL ANSTALT
 
COVENTRY ENTERPRISES, LLC
 
 
 
By: Konrad Ackermann
 
By:
Its: Director
 
Its:
 
 
 
PALLADIUM CAPITAL ADVISORS, LLC
 
EMA FINANCIAL, LLC
 
 
 
By: Konrad Ackermann
 
By: Jamie Beitler
Its: Director
 
Its: Authorized Signatory
 
 
 
(-s- MICHAEL FINKELSTEIN) [fi005_v1.jpg]
 
(-s- ROBERT A. ROSITANO JR.) [fi001_v1.jpg]
MICHAEL FINKELSTEIN
 
ROBERT A. ROSITANO JR.
 
 
 
(-s- DEAN ROSITANO) [fi006_v1.jpg]
 
(-s- FRANK GARCIA) [fi007_v1.jpg]
DEAN ROSITANO
 
FRANK GARCIA
 
 
 
CHECKMATE MOBILE, INC.
 
 
 
 
 
(-s- DEAN ROSITANO) [fi006_v1.jpg]
 
(-s- BARBARA R. MITTMAN) [fi009_v1.jpg]
By: Dean Rositano –
 
BARBARA R. MITTMAN
Its: Press - CTO
 
 
 
 
 

COMPANY
 
FRIENDABLE, INC.
 
 
 
(-s- ROBERT A. ROSITANO JR.) [fi001_v1.jpg]
 
By: Robert Rositano Jr.
 
Its: CEO
 

 
46

 
 
EXHIBIT A
 
NOTICE OF ISSUANCE
 
TO:          FRIENDABLE, INC.
 
(1) The undersigned hereby elects in accordance with the terms and conditions of
the Right to Shares Agreement, dated as of March ___, 2019 (the “Right to Shares
Agreement”), to exercise its Right to the issuance of ________ Reserved Shares
of the Common Stock of FRIENDABLE, INC. (the “Company”) pursuant to the terms of
the Right to Shares Agreement.
 
(2) Please issue a certificate or certificates representing said Reserved Shares
in the name of the undersigned registered holder or in such other name as is
specified below:
 
_______________________________
 
(3) The Reserved Shares shall be delivered by physical delivery of a certificate
to:
 
_______________________________
 
_______________________________
 
_______________________________
 
(4) The Reserved Shares shall be delivered to the following DWAC Account Number
or by physical delivery of a certificate to:
 
_______________________________
 
_______________________________
 
_______________________________
 
(5) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.
 
__________________________________________________
[SIGNATURE OF HOLDER]
 
Name of Registered Holder:
_________________________________________________________________________
Signature of Authorized Signatory of Registered Holder:
__________________________________________________
Name of Authorized Signatory:
__________________________________________________________________
Title of Authorized Signatory:
___________________________________________________________________
Date:
______________________________________________________________________________________
 
47

 
 
SCHEDULE A
 
Note
Issuance
Net Principal ($)
Int Rate
Mat Date
Alpha Capital 08-05-15
5-Aug-15
474,900
7%
5-Feb-17
Alpha Capital 01-27-16
27-Jan-16
250,000
7%
27-Jul-17
Alpha Capital 03-08-16
8-Mar-16
110,000
7%
8-Sep-17
Alpha Capital 05-17-16
17-May-16
100,000
7%
8-Sep-17
Alpha Capital 05-19-16
19-May-16
110,000
7%
8-Sep-17
Alpha Capital 06-02-16
2-Jun-16
160,000
7%
2-Jun-17
Alpha Capital 06-15-16
15-Jun-16
50,000
7%
15-Jun-17
Alpha Capital 07-07-16
7-Jul-16
50,000
7%
8-Sep-17
Alpha Capital 08-04-16
4-Aug-16
110,000
7%
8-Sep-17
Alpha Capital 08-15-16
15-Aug-16
157,000
7%
8-Sep-17
Alpha Capital 09-12-16
12-Sep-16
83,000
7%
8-Sep-17
Alpha Capital 10-07-16
7-Oct-16
465,000
7%
7-Apr-18
Alpha Capital 11-07-16
7-Nov-16
295,000
7%
7-May-18
Alpha Capital 12-12-16
12-Dec-16
295,000
7%
12-Jun-18
Alpha Capital 01-18-17
18-Jan-17
295,000
7%
7-Apr-18
Alpha Capital 07-21-17
21-Jul-17
790,965
10%
21-Jul-18
Alpha Capital 07-21-17
14-Aug-18
30,000
10%
31-Dec-18
Coventry 02-17-15 a
17-Feb-15
102,135
8%
17-Feb-16
Coventry 02-17-15 b
17-Feb-15
5,000
8%
17-Feb-16
Coventry 02-27-15
27-Feb-15
37,500
8%
27-Feb-16
Coventry 03-19-15 b
19-Mar-15
53,551
8%
19-Mar-16
Coventry 03-19-15 c
19-Mar-15
8,000
8%
19-Mar-16
Coventry BE 06-02-15 PF note 05-03-16
3-May-15
45,965
8%
3-May-17
Coventry 05-11-15
11-May-15
50,000
8%
10-May-16
Coventry 06-02-15
2-Jun-15
29,500
8%
1-Jun-16
Coventry 2 - 06-02-15
2-Jun-15
45,966
8%
1-Jun-16
Coventry Repl Carebourn 06-02-15
2-Jun-15
10,000
8%
1-Jun-16
Coventry Repl JABRO 06-02-15
2-Jun-15
58,540
8%
1-Jun-16
Coventry Repl LG 06-02-15
2-Jun-15
35,408
8%
1-Jun-16
Coventry Repl Union 06-02-15
2-Jun-15
20,758
8%
1-Jun-16
Coventry BE 03-27-15 Note 06-11-15
11-Jun-15
50,000
8%
10-Jun-16
Coventry 06-18-15
16-Jun-15
30,464
8%
15-Jun-16
Coventry Repl Carebourn 06-19-15
19-Jun-15
30,000
8%
18-Jun-16
Coventry Repl LG 06-19-15
19-Jun-15
35,408
8%
18-Jun-16
Coventry BE 02-27-15 note 06-24-15
24-Jun-15
37,500
8%
23-Jun-16
Coventry BE 02-12-15 note 06-24-15
24-Jun-15
35,000
8%
23-Jun-16
Coventry BE 03-12-15 Note 06-24-15
24-Jun-15
37,500
8%
23-Jun-16
Coventry BE 10-07-14 note 07-07-15
7-Jul-15
75,000
8%
7-Oct-15
Coventry 08-01-15
1-Aug-15
17,408
8%
4-Aug-16
Coventry Repl Carebourn 08-01-15
1-Aug-15
30,000
8%
1-Aug-16
Coventry Repl LG 08-01-15
1-Aug-15
35,408
8%
1-Aug-16
Coventry 09-21-15
21-Sep-15
64,744
8%
21-Sep-16

 
48

 
 
Note
Issuance
Net Principal ($)
Int Rate
Mat Date
Coventry 03-08-16
8-Mar-16
90,000
7%
8-Sep-17
Coventry BE 05-11-15 note 05-03-16
3-May-16
50,000
8%
3-May-17
Coventry 05-03-16
3-May-16
50,000
8%
3-May-17
Coventry BE 06-02-15 note 05-03-16
3-May-16
29,500
8%
3-May-17
Coventry 05-24-16
24-May-16
61,571
8%
24-May-17
Coventry BE 06-19-15 note 05-24-16
24-May-16
30,464
8%
24-May-17
Coventry 05-26-16
26-May-16
157,500
8%
26-May-17
Coventry 06-15-16
15-Jun-16
5,000
8%
15-Jun-17
Coventry 08-04-16
4-Aug-16
110,000
7%
4-Aug-17
Coventry 08-15-16
15-Aug-16
157,500
7%
15-Aug-17
Coventry 09-08-16
8-Sep-16
80,000
7%
8-Sep-17
Coventry 11-11-16
11-Nov-16
80,000
7%
11-Nov-17
Coventry 12-06-16
6-Dec-16
88,000
7%
6-Dec-17
Coventry 01-09-17
9-Jan-17
84,000
7%
9-Jan-18
Coventry 03-13-17
3-Mar-17
32,000
7%
3-Mar-18
Coventry 04-07-17
7-Apr-17
25,000
8%
7-Apr-18
Coventry 05-03-17
3-May-17
27,000
8%
3-May-18
Coventry 06-02-17
2-Jun-17
27,000
8%
2-Jun-18
EMA 02-02-17
2-Feb-17
90,198.25
8%
2-Feb-17
EMA 03-15-17
15-Mar-17
96,000
8%
15-Mar-18
EMA 05-05-17
5-May-17
30,000
8%
5-May-18
Palladium Capital 08-05-15
5-Aug-15
18,750
7%
5-Feb-17
Palladium Capital 01-26-2016
27-Jan-16
18,750
7%
27-Jul-17
Palladium Capital 03-08-16
8-Mar-16
5,000
7%
8-Sep-17
Palladium Capital 05-17-16
17-May-16
2,500
7%
8-Sep-17
Palladium Capital 05-19-16
19-May-16
2,750
7%
8-Sep-17
Palladium Capital 06-02-16
2-Jun-16
4,000
7%
2-Jun-17
Palladium Capital 06-15-16
15-Jun-16
1,250
7%
15-Jun-17
Palladium Capital 07-08-16
7-Jul-16
1,250
7%
8-Sep-17
Palladium Capital 08-04-16
4-Aug-16
2,750
7%
8-Sep-17
Palladium Capital 08-15-16
15-Aug-16
3,925
7%
8-Sep-17
Palladium Capital 09-12-16
12-Sep-16
2,075
7%
8-Sep-17
Palladium Capital 07-31-17
21-Jul-17
24,000
10%
21-Jul-18
Barbara Mittman 01-02-19
02-Jan-19
10,000
10%
31-Dec-19
Michael Finkelstein 01-02-19
02-Jan-19
10,000
10%
31-Dec-19
 
 
 
 
 
Total
 
6,314,353
 
 

 
49
